100 N.Y.2d 548 (2003)
WILLIAM F. ACHTZIGER, Appellant,
v.
FUJI COPIAN CORP., Respondent, et al., Defendants.
Court of Appeals of the State of New York.
Submitted April 7, 2003.
Decided June 5, 2003.
Motion, insofar as it seeks leave to appeal from that portion of the Appellate Division order that denied appellant's motion to amend the complaint, dismissed upon the ground that such portion of the order does not finally determine the action within the meaning of the Constitution; motion for leave to appeal otherwise denied.